DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Amendment
Applicant has amended claims 1, 2, 4, 6-8, 10-12, 14, 16 and 20 in the amendment filed on 5/16/2022. Claims 1-20 are currently pending in the present application.

Terminal Disclaimer
The terminal disclaimer filed on 5/16/2022 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments filed on 5/16/2022 with respect to claims 1-20 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in PE2E - SEARCH, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“receive, from a first user that has access to media items from a first service, (i) a selection of a given media item that is available to the first user from the first service and (ii) an indication that the given media item has been recommended by the first user;
	obtain a first pointer to the given media item that is available to the first user from the first service;
	determine that the given media item has been requested by a second user via a second computing device associated with the second user; and
based on determining that the given media item has been requested by the second user, transmit to a networked computing device (a) the first pointer and (b) an instruction for the networked computing device to (i) determine that the second user has access to the given media item and (ii) transmit the given media item to the second computing device associated with the second user”, as recited in the independent claims 1, 11 and 20.

The dependent claims, bring definite, further limiting, and fully enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/20/2022